Case 5:19-cv-02223-RGK-SHK Document 33 Filed 04/15/21 Page 1 of 1 Page ID #:171




  1
  2                                         JS-6
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12    HANNA RHEE,                              Case No. 5:19-cv-02223-RGK (SHK)

 13                                Plaintiff,
                                                JUDGMENT
 14                       v.

 15    DEV APPANNAGARI GNANADEV,
 16                                Defendant.
 17
 18         Pursuant to the Order Accepting Findings and Recommendation of United
 19   States Magistrate Judge,
 20         IT IS HEREBY ADJUDGED that this action is DISMISSED without
 21   prejudice.
 22
 23   Dated: April 15, 2021
 24                                       HONORABLE R. GARY KLAUSNER
 25                                       United States District Judge

 26
 27
 28
